Case 1:18-cr-20758-MGC Document 67 Entered on FLSD Docket 09/09/2020 Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 18-CR-20758—MGC

  UNITED STATES OF AMERICA,

                     Plaintiff,

  v.

  MANUEL ANTONIO BALDIZON MENDEZ,
  USM/BOP 19167-104

                     Defendant,

  ___________________________________/

                         ORDER GRANTING
   SUPPLEMENT TO AGREED MOTION TO DISCHARG PERSONAL SURETIES AND
               FOR RETURN OF CASH BOND TO DEPOSITOR


          THIS CAUSE, having come before this court upon the Defendant MANUEL ANTONIO

  BALDIZON MENDEZ’s Supplement to Agreed Motion To Discharge Personal Sureties And For

  Return Of Cash Bond To Depositor and the Court being fully advised in the premises and the Defendant

  having self-surrendered to the BOP, to wit FCI McRae, Georgia on September 1, 2020 as permitted by this

  Court, and the Government being in agreement with the instant motion, it is hereby ordered and adjudged

  that


          1.         The Defendant’s Agreed Motion To Discharge Personal Sureties And For Return

  Of Cash Bond To Depositor is hereby GRANTED.

          2.         The Personal Sureties (Manuel Antonio Baldizon Vargas, Jorge Eduardo Baldizon

  Vargas,      and    Rosa        Maria   Vargas   Morales)   are   hereby   discharged   from   further

  responsibility/obligation pursuant to Personal Surety Bonds that they previously executed in this
Case 1:18-cr-20758-MGC Document 67 Entered on FLSD Docket 09/09/2020 Page 2 of 2



  matter as Defendant is now in custody of the BOP and the Personal Surety Bonds server no

  purpose.

          3.    The Clerk of Court is hereby ordered to return the cash of the $50,000.00 bond

  and accrued interest thereto to the depositor Rosa M. Vargas Morales.


          DONE and ORDERED, in Chambers, Miami-Dade County, this 9th day of September
  2020.




  Copies:
  Counsel of record
